Me. Justice Wole
delivered the opinion of the court.
Martín Andréu charged that by the negligence of the defendant the house of María Garcia, widow of Carrion, was burned and the said fire was communicated to the house of complainant.
Issue was joined and at the trial to prove the said negligence the judgment and records in two other cases were offered in evidence, namely, a judgment obtained by the said Maria Garcia against the defendant and a judgment obtained ‘by Sergio Brignoni against' the same defendant. The defendant objected to the presentation of these records in evidence substantially on the ground that judgments against the defendant obtained by other parties were not binding on it in a suit brought by the present, complainant. The court admitted the records and judgments and considered them as an estoppel against the defendant. This was error and is so assigned in this coujt.
Sections 59 and 61 of the Law of Evidence provide as follows:
“Sec. 59. — The effect of a judgment or final order in an action or special proceeding before a court or judge of Porto Rico, or of the United States, having jurisdiction to pronounce the judgment or order, is as follows:
“1. — In case of a judgment or order against a specific thing, or in respect to the probate of ■ a will, or the administration of the estate of a decedent, or in respect to the personal, political, or legal condition or relation of a particular person, the judgment or order is conclusive upon the title to the thing, the will, or administration, or the condition or relation of the person;
“2. — -In other eases the judgment or order is, in respect to the *588matter directly adjudged, conclusive between tlie parties and their successors in interest by title subsequent to the commencement of the action or special proceeding, litigating for the same thing under the same title and in the same capacity, provided they have notice, actual or constructive, of the pendency of the action or proceeding.
‘“Sec. 61. — The parties are deemed to be the same when those between whom the evidence is offered were on opposite sides in the forme!' ease, though other parties were joined with both or either.”
Any judgment against one not a party or a privy is res inter alios acta and irrelevant. Wood v. Davis, 7 Cranch (U.S.), 271; Kapioloni Estate v. Atcherley, 238 U.S. 138; Womach v. St. Joseph, 10 L.R.A. (N.S.), 140; 28 Cyc. 1237 et seq.; Lady Wenman v. Mackenzie, 5 Bl. & Bl. 454, 119 Reprint, 550.
If the judgments in the offered cases had been for the defendant it would not have occurred to the complainant, and very properly, that he was estopped by the failure of complainants in the other cases to win their suits. It is well settled, however, that an estoppel must be mutual. Goshon v. Thomas, 20 Md. 234, cited with approval in Chesapeake, etc., v. Western Assurance Co., 99 Md. 433, 58 Atl. 16; Alexander v. Walter, 8 Gill, 247, 50 A.D. 688; Nowock v. Knight, 44 Minn. 242, 46 N.W. 349; 21 C.J. 1067; 23 Cyc. 1238; Lady Wenman v. Mackenzie, supra.
Cases brought by a taxpayer, apparently to the contrary, may be reconciled on the theory that the taxpayer represents the public and that the latter is the real party in interest. Likewise, cases may be distinguished where there has been some legal nexus between the parties in the several suits.
Brown v. Missouri Pac. Co., 96 Mo. App. 164, was a case where husband and wife jointly sued for damages due the wife and recovered. Subsequently the husband brought suit for loss of services and the court held the former judgment an estoppel in his favor. It was contended that the husband was not a necessary or even a proper party in the *589original suit. The court cites cases which tend to show an actual presence or representation of a party in the original suit as being within the rale of binding, parties or privies. Except so far as the case tnrns on the actual presence of the hnsband as a party, there is nothing to convince ns that he or his opponent wonld be otherwise estopped.
We are also of the opinion that the court erred in admitting the value of the rentals of the house destroyed, although complainant alleged nothing in this regard.
The judgment must be reversed and the case sent back for further proceedings not inconsistent with this opinion.

Reversed and remanded.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Franco Soto dissented.